Exhibit 15.1 December1, 2011 Lowe’s Companies, Inc. Mooresville, North Carolina We have reviewed, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the unaudited consolidated interim financial information of Lowe’s Companies, Inc. and subsidiaries for the fiscal periods ended October 28, 2011 and October 29, 2010, as indicated in our report dated December 1, 2011; because we did not perform an audit, we expressed no opinion on that information. We are aware that our report referred to above, which is included in your Quarterly Report on Form 10-Q for the quarter ended October 28, 2011, is incorporated by reference in the following Registration Statements: Description Registration Statement Number Form S-3 Lowe’s Stock Advantage Direct Stock Purchase Plan 333-178150 Debt Securities, Preferred Stock, Common Stock 333-161697 Form S-8 Lowe’s 401(k) Plan 33-29772 Lowe’s Companies, Inc. 1994 Incentive Plan 33-54499 Lowe’s Companies, Inc. 1997 Incentive Plan 333-34631 Lowe’s Companies, Inc. Directors’ Stock Option Plan 333-89471 Lowe’s Companies, Inc. 2001 Incentive Plan 333-73408 Lowe’s Companies Benefit Restoration Plan 333-97811 Lowe’s Companies Cash Deferral Plan 333-114435 Lowe’s Companies, Inc. 2006 Long-Term Incentive Plan 333-138031 Lowe’s Companies Employee Stock Purchase Plan – Stock Options for Everyone 333-143266 We also are aware that the aforementioned report, pursuant to Rule 436(c) under the Securities Act of 1933, is not considered a part of the Registration Statements prepared or certified by an accountant or a report prepared or certified by an accountant within the meaning of Sections 7 and 11 of that Act. /s/ DELOITTE & TOUCHE LLP Charlotte, North Carolina
